





[FORM OF DIRECTOR RESTRICTED STOCK AWARD AGREEMENT]




VENTIV HEALTH, INC.


RESTRICTED STOCK AWARD AGREEMENT


THIS AGREEMENT, dated ________________, is made between Ventiv Health, Inc., a
Delaware corporation (the "Company"), and ___________________________ (the
"Director").


1. Restricted Stock Award. Subject to the terms and conditions set forth in this
Agreement, the Company hereby grants to the Director, as of the date hereof (the
"Grant Date"), an award of X,XXX shares of common stock, par value $.001 per
share, of the Company (the "Restricted Stock"). Subject to the terms of this
Agreement, the Director shall be entitled to exercise and enjoy all rights and
entitlements, and will be subject to all obligations and restrictions, of
ownership of the Restricted Stock as set forth in the Company's Certificate of
Incorporation, as amended. The Restricted Shares are granted under the Ventiv
Health, Inc. 1999 Stock Incentive Plan (the "Plan") and shall be governed by
terms of the Plan, the terms of which are incorporated by reference into this
Restricted Stock Award Agreement.


2. Restrictions. The following restrictions shall apply to each share of
Restricted Stock: (i) until such Restricted Stock vests in accordance with
Section 3 hereof, one or more stock certificates representing the Restricted
Stock will be issued in the Director's name, but will be held in custody by the
Company or an escrow agent (which may be a brokerage firm) appointed by the
Company, and the Director will not sell, transfer, assign, give, place in trust,
or otherwise dispose of or pledge, grant a security interest in, or otherwise
encumber such unvested Restricted Stock until the Director’s interest therein is
fully vested, and any such attempted disposition or encumbrance shall be void
and unenforceable against the Company; (ii) the stock certificate or
certificates representing the Restricted Stock shall initially bear the legends
provided for in Sections 7(a) and 7(b) below; (iii) except as provided in
Section 3(b), upon termination of the Director's service with the Company for
any reason whatsoever, with or without cause, whether voluntarily or
involuntarily, all shares of Restricted Stock which had not vested as of the
date of such termination will be forfeited and returned to the Company, and all
rights of the Director or the Director's heirs in and to such shares will
terminate, unless the Board of Directors of the Company (the "Board") determines
otherwise in its sole and absolute discretion.


3. Vesting of Restricted Stock. (a) The Restricted Stock will vest as follows:



·  
XX % of such shares of Restricted Stock shall vest on (1st anniversary of grant
date);




·  
XX % of such shares of Restricted Stock shall vest on (2nd anniversary of grant
date);




·  
XX % of such shares of Restricted Stock shall vest on (3rd anniversary of grant
date); and




·  
XX % of such shares of Restricted Stock shall vest on --------------(4th
anniversary of grant date).



(b) All unvested shares of Restricted Stock will immediately become vested in
the event that (i) (A) the Director is not nominated for reelection to the Board
of Directors in connection with any stockholder meeting or consent pursuant to
which directors are elected, unless the Director’s term in office would not be
affected by the election of the directors who are so nominated, (B)
notwithstanding any such nomination, the Director is not reelected to the Board
of Directors upon the expiration of his term or (C) the Director is removed from
the Board of Directors (in each case other than for Cause), (ii) there is a
Change of Control with respect to the Company while the Director is a member of
the Board of Directors or (iii) the Director dies or becomes disabled while the
Director is a member of the Board of Directors.


For purposes hereof:


“Cause” means gross negligence, willful misconduct, breach of fiduciary duty or
other matters determined by the Board to constitute cause upon notice to
Consultant.


“Change of Control” means shall mean a transaction or a series of related
transactions involving (i) a sale, transfer or other disposition of all or
substantially all of the Company’s assets, (ii) the consummation of a merger or
consolidation of the Company or (iii) a sale or exchange of capital stock of the
Company, in any case as a result of which the stockholders of the Company
immediately prior to such transaction or series of related transactions own, in
the aggregate, less than a majority of the outstanding voting capital stock or
equity interests of the surviving, resulting or transferee entity.


4. Effect of Vesting. Subject to the provisions of this Agreement, upon the
vesting of any shares of Restricted Stock, the Company will deliver to the
Director a certificate or certificates for the number of shares of Restricted
Stock which had so vested, endorsed with the legend provided for in Section
7(b). Alternatively, the Company may elect to deliver vested shares of
Restricted Stock electronically, and if it does so, the Director agrees to
establish an account with a brokerage firm selected by the Company for the
purpose of receiving such shares. Subject to applicable law, the Director may
sell, transfer, assign, give, place in trust, or otherwise dispose of or pledge,
grant a security interest in, or otherwise encumber vested shares of Restricted
Stock.


5. Regulatory Compliance. The issuance and delivery of any stock certificates
representing vested shares of Restricted Stock may be postponed by the Company
for such period as may be required to comply with any applicable requirements
under the federal securities laws or under any other law or regulation
applicable to the issuance or delivery of such shares. The Company shall not be
obligated to deliver any vested shares of Restricted Stock to the Director if
the Company believes that such delivery would constitute a violation of any
applicable law or regulation.


6. Representations and Warranties. The Director hereby represents and warrants
that the Restricted Stock awarded pursuant to this Agreement is being acquired
for the Director's own account, for investment purposes and not with a view to
distribution thereof. The Director acknowledges and agrees that any sale or
distribution of shares of Restricted Stock that have become vested may be made
only pursuant to either (i) a registration statement on an appropriate form
under the Securities Act of 1933, as amended (the "Securities Act"), which
registration statement has become effective and is current with regard to the
shares being sold, or (ii) a specific exemption from the registration
requirements of the Securities Act that is confirmed in a favorable written
opinion of counsel, in form and substance satisfactory to counsel for the
Company, prior to any such sale or distribution. The Director hereby consents to
such action as the Board or the Company deems necessary or appropriate from time
to time to prevent a violation of, or to perfect an exemption from, the
registration requirements of the Securities Act or to implement the provisions
of this Agreement, including but not limited to placing restrictive legends on
certificates evidencing shares of Restricted Stock (whether or not vested) and
delivering stop transfer instructions to the Company's stock transfer agent.


7. Legends. (a) Each certificate representing any unvested shares of Restricted
Stock shall be endorsed with a legend in substantially the following form:


"THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A CERTAIN
RESTRICTED STOCK AWARD AGREEMENT, DATED AS OF (GRANT DATE), WHICH PROVIDES,
AMONG OTHER THINGS, FOR CERTAIN RESTRICTIONS ON THE TRANSFER AND ENCUMBRANCE OF
SUCH SHARES. A COPY OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICES OF THE
COMPANY"


(b) In addition to the legend set forth in paragraph (a) and above, until
registered under the Securities Act, each certificate representing shares of
Restricted Stock shall be endorsed with a legend in substantially the following
form:


"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE.
SUCH SECURITIES MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
WITHOUT SUCH REGISTRATION, EXCEPT UPON DELIVERY TO THE COMPANY OF SUCH EVIDENCE
AS MAYBE SATISFACTORY TO COUNSEL FOR THE COMPANY TO THE EFFECT THAT ANY SUCH
TRANSFER SHALL NOT BE IN VIOLATION OF THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS OR ANY RULE OR REGULATION PROMULGATED
THEREUNDER";


8. Miscellaneous


(a) Construction. This Agreement will be construed by and administered under the
supervision of the Board, and all determinations of the Board will be final and
binding on the Director.


(b) Dilution. Nothing in this Agreement will restrict or limit in any way the
right of the Board to issue or sell stock of the Company (or securities
convertible into stock of the Company) on such terms and conditions as it deems
to be in the best interests of the Company, including, without limitation, stock
and securities issued or sold in connection with mergers and acquisitions, stock
and securities issued or sold in connection with investments in the Company,
stock issued or sold in connection with any stock option or similar plan, and
stock issued or contributed to any qualified stock bonus or employee stock
ownership plan.


(c) Notices. Any notice hereunder shall be in writing and personally delivered
or sent by registered or certified mail, return receipt requested, and addressed
to the Company at Ventiv Health, Inc., 200 Cottontail Lane, Vantage Court North,
Somerset, New Jersey 08873, Attention: Chief Financial Officer, or to the
Director at 200 Cottontail Lane, Vantage Court North, Somerset, New Jersey
08873, subject to the right of any party hereto to designate at any time
hereafter in writing some other address.


(d) Counterparts. This Agreement may be executed in counterparts each of which
taken together shall constitute one and the same instrument.


(e) Governing Law. This Agreement, which constitutes the entire agreement of the
parties with respect to the grant to the Director of the Restricted Stock, shall
be governed by, and construed and enforced in accordance with, the laws of the
State of New York, without regard to principles thereof regarding conflict of
laws.


(f) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.


(g) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company and the Director.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


VENTIV HEALTH, INC.








By: ___________________________________
Name:
Title:








____________________________________
Director 
